                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


R&R Auction Company, LLC

     v.                                    Civil No. 19-cv-485-JD
                                           Opinion No. 2019 DNH 143
Todd Mueller


                               O R D E R

     R&R Auction, LLC brought suit against Todd Mueller, seeking

a declaratory judgment that Mueller is obligated under the

parties’ Auction Consignment Agreement to indemnify R&R Auction

for costs and fees incurred in litigation involving Mueller and

other parties.    R&R Auction also brings a claim for “Express

Indemnity.”    Mueller moves for judgment on the pleadings, and

R&R Auction objects.



                          Standard of Review

     A motion for judgment on the pleadings under Federal Rule

of Civil Procedure 12(c) is addressed under the standard for a

motion to dismiss under Rule 12(b)(6).     Shay v. Walters, 702

F.3d 76, 82 (1st Cir. 2012).     The court takes the plaintiff’s

factual allegations as true and draws reasonable inferences in

the plaintiff’s favor.     Kando v. R.I. State Bd. Of Elections,

880 F.3d 53, 58 (1st Cir. 2018).    Legal conclusions are not

credited.     Najas Realty, LLC v. Seekonk Water Dist., 821 F.3d
134, 140 (1st Cir. 2016).    Taken in that light, the complaint

must provide facts to support a claim that “is plausible on its

face.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Doe v.

Brown Univ., 896 F.3d 127, 130 (1st Cir. 2018).



                             Background

     In the complaint, R&R Auction alleges that it is an auction

house located in New Hampshire that conducts live and on-line

auctions, specializing in auctions of autographed memorabilia.

Mueller and R&R Auction entered into the Auction Consignment

Agreement (“Agreement”) in November of 2010.    Either then or at

another time, Mueller attempted to consign items to R&R Auction

that R&R Auction rejected because it could not verify the

authenticity of the items.

     Mueller and his company, Todd Mueller Autographs LLC,

brought suit against R&R Auction, and others, in the Superior

Court of the State of California in April of 2016.    Mueller

alleged claims of intentional interference with prospective

economic advantage, violation of California Business and

Professional Code § 17200, and conspiracy to commit trade libel.

The claims arose from disputes between Mueller and R&R Auction,

and others, about the authenticity or value of Mueller’s items.

     On the same day, Nelson Deedle and his company,

Iconographs, Inc., also brought suit against R&R Auctions, and

                                 2
others, in California.    Deedle and his company alleged the same

claims that were brought by Mueller based on allegations that

R&R Auction wrongfully refused to accept items from Deedle,

falsely claiming the items were not authentic.    Deedle alleged

that R&R Auction rejected the items because of Deedle’s

relationship with Mueller.

     R&R Auction resolved Deedle’s claims on March 7, 2019,

although it apparently has not yet been dismissed from the

action.    R&R Auction alleges that Mueller dismissed it from

Mueller’s suit on April 3, but then moved to set aside the

dismissal.    Counsel for R&R Auction appended to its objection an

order by the California court in Mueller’s case.1   In the order,

the court granted another defendant’s motion to terminate

sanctions and also dismissed Mueller’s complaint with prejudice

because Mueller threatened to kill a witness, which resulted in

a civil harassment restraining order, threatened a court

officer, and willfully violated multiple discovery orders.

     R&R Auction alleges that it has incurred $250,000 in

attorneys’ fees and costs in litigating the Mueller and Deedle

suits.    R&R Auction further alleges that the Agreement with

Mueller provides for reimbursement and indemnification for those




     1 The court issued “Tentative Rulings” on August 19, 2019,
which apparently became orders of the court on August 22, 2019.

                                  3
fees and costs.   Mueller has refused to indemnify or reimburse

R&R Auction.



                             Discussion

     In Count I of the complaint, R&R Auction seeks a

declaratory judgment that Mueller is obligated under the terms

of the Agreement to indemnify and reimburse R&R Auction for its

fees and costs incurred in the California suits.     In Count II,

titled “Express Indemnity,” R&R Auction alleges that Mueller

breached the Agreement by failing to indemnify and reimburse R&R

Auction for those fees and costs.      Mueller moves for judgment on

the pleadings on both of R&R Auction’s claims, arguing that the

Agreement does not provide for reimbursement or indemnification

to R&R Auction for the fees and costs incurred in the California

suits.    R&R Auction objects.



     A.   Auction Consignment Agreement

     The Agreement includes information at the top that was

filled in by hand.   Todd Mueller is identified as Consignor

#1101, with a Colorado Springs, Colorado, address.     The first

paragraph of the Agreement states that R&R Auction agrees to act

as Mueller’s agent “in the sale of the property listed on the

Auction Consignment Listing.     You commission us to sell your



                                   4
items to the highest bidder in our monthly telephone and

internet auction.”   Doc. no. 1-1, at *2.

     The other paragraphs provide terms and conditions for the

consignment and sale of items.   The Agreement includes a

statement that it is to be signed and returned with the

consignment.   It was signed by Mue-ller and by someone on behalf

of R&R Auction on November 5, 2010.   The Auction Consignment

List was not filed with the Agreement.2



     B.   Interpretation of the Agreement

     In support of its claims, R&R Auction relies on paragraph 2

of the Agreement that provides as follows:

     2. You certify that you are the owner, have good title to,
     or have been given the right to sell these items, and that
     they are authentic to the best of your knowledge. If, in
     the sole opinion of RRAuction, authenticity of the
     consigned material and/or its ownership is unclear or in
     dispute, you will indemnify both RRAuction and the buyer of
     said material and hold them harmless. You shall also
     reimburse RRAuction for any and all attorneys’ fees and
     costs associated with defending any claim or action
     pertaining to ownership or authenticity. (RRAuction
     reserves the right to disclose the identity of the
     consignor in the event of a question of ownership.) Should
     a sold item be returned to RRAuction due to the question of

     2 In its objection to Mueller’s motion, R&R Auction
challenges Mueller’s point that R&R Auction did not name the
consigned items that were at issue in the California suits. R&R
Auction accuses Mueller of failing to provide that information
in discovery in the California suits. Nevertheless, the
Agreement appears to pertain to a list of items that,
presumably, R&R Auction would have, and R&R Auction would also
know which of those items were subject to authenticity or
ownership disputes.

                                 5
      proper title and/or doubtful authenticity (final decision
      of authenticity to be determined by RRAuction), you agree
      to reimburse RRAuction the proceeds you were previously
      paid for the sale of that item. This stipulation of
      reimbursement is without time limit.

Id.

      Mueller contends that the indemnification and reimbursement

provisions in paragraph 2, by their terms, do not apply to the

California suits.    In response, R&R Auction argues that the

provisions do apply or that the provisions are at least

ambiguous.

      Because the parties dispute the meaning of the provisions

in paragraph 2, it is necessary to construe their meaning to

determine the viability of R&R Auction’s claims.    The Agreement

provides, and the parties do not dispute, that it is governed by

New Hampshire law.

      Under New Hampshire law, the meaning of a written agreement

is a question of law for the court to determine.    Holloway Auto.

Gr. v. Giacalone, 169 N.H. 623, 628 (2017).    The court gives

“the language used by the parties its reasonable meaning,

reading the document as a whole, and considering the

circumstances and the context in which the agreement was

negotiated.”   Id.   “The language of a contract is ambiguous if

the parties to the contract could reasonably disagree as to the

meaning of that language.”   Found. for Seacoast Health v. Hosp.

Corp. of Am., 165 N.H. 168, 172 (2013).    Whether an agreement is

                                 6
ambiguous is also a question of law for the court to determine.

Birch Broad., Inc. v. Capitol Broad. Corp., 161 N.H. 192, 196

(2010).

     Indemnity agreements are construed under the same general

standard as all contracts.3   Kessler v. Gleich, 161 N.H. 104, 108

(2010).   In addition, however, “the right to indemnity is

determined by the specific terms of the contract for indemnity.”

Gray v. Leisure Life Indus., 165 N.H. 324, 328 (2013).

Indemnity agreements are construed strictly and cannot be

broadened based on equitable considerations.   Id.

     R&R Auction relies on the following language, which are two

provisions in paragraph 2, to support its claims:

     (1) If, in the sole opinion of R&R Auction, authenticity of

the consigned material and/or its ownership is unclear or in

dispute, you will indemnify both RRAuction and the buyer of said

material and hold them harmless.

     (2) You shall also reimburse RRAuction for any and all

attorneys’ fees and costs associated with defending any claim or

action pertaining to ownership or authenticity.     Mueller

construes the two provisions together.



     3 Although R&R Auction characterizes the first provision as
an indemnity obligation and the second provision as a
reimbursement obligation, it did not provide any authority to
suggest that the provisions would be construed under different
standards.

                                   7
     1.    First Provision

     In support of his motion for judgment on the pleadings,

Mueller contends that the duty to indemnify described in both

the first and second provisions arises only in the situation

when an item is consigned and then sold, the buyer disputes the

item’s ownership or authenticity, and R&R Auction incurs fees

and costs in defending the buyer’s suit.    Because those were not

the circumstances in the California suits, Mueller contends the

indemnification duty does not apply.     Mueller also argues that

first-party indemnity must be unmistakably clear.

     R&R Auction objects to Mueller’s interpretation.        It argues

that the first provision provides indemnification for costs

incurred due to claims brought by anyone against R&R Auction

that arise from forged, counterfeit, or stolen property.       The

claims, R&R Auction contends, may be for “copyright or trademark

infringement, unfair trade practices, false advertising, and the

like.”    Doc. no 18, at *10.   R&R Auction interprets the

provision to apply in any case that involves a dispute over

Mueller’s consigned material and not to be limited to

circumstances when the consigned material is sold.

     R&R Auction’s broad interpretation of the first provision

goes far beyond the specific language used in the Agreement.         It

also ignores the limitation in the provision to circumstances

that involve a buyer of Mueller’s consigned materials.       Because

                                  8
indemnification agreements must be strictly construed, R&R

Auction’s interpretation is not reasonable.

     Contrary to R&R Auction’s broad reading of the provision,

its plain meaning is much more specific, although not as limited

as that suggested by Mueller.     Taking the indemnification

provision in the context of the Agreement as a whole, it applies

to “these items,” which are the items listed on the Auction

Consignment Listing, as referenced in paragraph 1.     Paragraph 2

continues on, after provisions 1 and 2, to state that Mueller

also agrees to reimburse R&R Auction for the proceeds he was

paid for the sale of any item that is returned to R&R Auction

because of questions about title or authenticity.

     The indemnification obligation in provision 1 arises when

two conditions are met.     First, there is a buyer for one or more

item consigned by Mueller to R&R Auction that is listed in the

Auction Consignment Listing.     Second, the authenticity or

ownership of that consigned item or items is unclear or

disputed.   When those conditions are met, Mueller would be

obligated to indemnify and hold harmless both R&R Auction and

the buyer of the consigned item or items for liability incurred

because the authenticity or ownership of the consigned material

was unclear or disputed.4


     4 While the first provision requires a buyer for the
consigned item or items, it does not include a requirement that

                                   9
     2.   Second Provision

     The second provision states: “You shall also reimburse

RRAuction for any and all attorneys’ fees and costs associated

with defending any claim or action pertaining to ownership or

authenticity.”     Mueller does not differentiate the reimbursement

obligation from the indemnification obligation, arguing that

both require a sale to a buyer, dispute over authenticity or

ownership, and incurred fees and costs.    Mueller also argues

that a provision for an award of attorneys’ fees must be

“unmistakably clear,” citing Kessler, 161 N.H. at 111.

     R&R Auction contends that the second provision is an

additional “stand alone” obligation that is separate from the

first provision.    In support, it argues that the use of the word

“also” shows that reimbursement for fees and costs is intended

to be in addition to the indemnification obligation.     R&R

Auction also argues that “any claim or action” broadens its

application beyond the liability associated with buyers in the

first provision.    Based on those observations, R&R contends that

the second provision requires reimbursement to it for defending



the consigned materials must be sold before the indemnification
obligation arises. For example, R&R Auction might incur
liability to a buyer even though a sale is never consummated or
is cancelled or voided because of a dispute about authenticity
or ownership.

                                  10
any claim pertaining to authenticity or ownership regardless of

who brings the claim and whether or not an item was sold.

     Provision 2 imposes a reimbursement obligation for fees and

costs incurred by R&R Auction in defending any claim or action

pertaining to ownership or authenticity of items consigned by

Mueller and listed on the Auction Consignment Listing.   The

reimbursement obligation is not expressly limited to a claim or

action brought by a buyer.   The obligation, however, is limited

to claims or actions brought against R&R Auction in which the

plaintiff disputes the ownership or authenticity of an item

consigned by Mueller and listed in the Auction Consignment

Listing.   Taken in the context of the agreement as a whole,

including the requirement that Mueller certify his good title

and the authenticity of the items, the reimbursement obligation

arises with respect to claims and actions brought by someone

other than Mueller who disputes the ownership or authenticity of

the items Mueller consigned.



     C.    Claims

     In both the declaratory judgment and breach of contract

claims, R&R Auction alleges that Mueller breached the Agreement

by failing to indemnify and reimburse it for the costs and fees

incurred in the California suits.    Mueller moves for judgment on

the pleadings on the ground that the Agreement does not require

                                11
him to provide indemnification or reimbursement for those costs

and fees.

     As alleged by R&R Auction in the complaint, the California

suits involved claims by Mueller and Deedle against R&R Auction,

and others.   Because neither Mueller nor Deedle, nor their

companies, was a buyer of the items Mueller consigned under the

Agreement, the first provision does not apply to the fees and

costs incurred in the California suits.

     Mueller and Deedle claimed that the defendants, including

R&R Auction, intentionally interfered with the plaintiffs’

prospective economic advantage, engaged in unlawful or unfair

business practices, and conspired to commit trade libel, which

involves false, disparaging, and defamatory statements.5   R&R

Auction further alleges that Mueller’s claims were based on

allegations that R&R Auction wrongfully rejected or disparaged

his items as inauthentic.   Deedle alleged that R&R Auction



     5 R&R Auction did not submit copies of the complaints filed
in the California suits or other pleadings or filings to provide
any detail about the claims made there. The only decisions from
the cases available on Westlaw are two unpublished and uncitable
decisions by the Court of Appeal on the defendants’ anti-SLAPP
motion, Deedle v. Collectors Universe, Inc., 2017 WL 6379941
(Cal. Ct. App. Dec. 14, 2017), and Mueller v. Collectors
Universe, Inc., 2017 WL 6379940 (Cal. Ct. App. Dec. 14, 2017).
Those opinions explain that the suits allege that the
defendants, including R&R Auctions, conspired to remove Deedle’s
company and Mueller and his company from the business of buying
and selling memorabilia by improperly refusing to authenticate
their items.

                                12
wrongfully refused to accept items for consignment from him

based on false claims that the items were not authentic and

based on his relationship with Mueller.   Deedle also alleged

that he lost business from Mueller because R&R Auction

improperly rejected items he provided to Mueller to be consigned

to R&R Auction.

     The reimbursement obligation in provision 2 does not apply

to Mueller.   The claims alleged by Deedle and his company do not

challenge the ownership or authenticity of the items Mueller

consigned under the Agreement.   Instead, as alleged by R&R

Auction, Deedle alleges that his business opportunities were

harmed because R&R Auction would not do business with him.     To

the extent Deedle alleged that R&R Auction’s actions arose from

concerns about its dealings with Mueller, including the

ownership or authenticity of items he consigned to R&R Auction,

that connection is far too attenuated to fall within the

reimbursement obligation.

     Therefore, the California suits do not trigger the duty to

indemnify under the first provision or the duty to reimburse

fees and costs under the second provision.



                            Conclusion

     For the foregoing reasons, Mueller’s motion for judgment on

the pleadings (document no. 17) is granted.

                                 13
     R&R Auction’s claims against Mueller are dismissed.

     The clerk of court shall enter judgment accordingly and

close the case.

     SO ORDERED.



                             ______________________________
                             Joseph A. DiClerico, Jr.
                             United States District Judge

September 3, 2019

cc: Counsel of Record




                               14
